 


110 HRES 1418 EH: Congratulating Michael Phelps, 2008 Beijing Summer Olympics champion swimmer, on winning 8 gold medals in the Games of the XXIX Olympiad and becoming one of the most highly decorated athletes in Olympic history.
U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1418 
In the House of Representatives, U. S.,

September 24 (legislative day, September 23), 2008
 
RESOLUTION 
Congratulating Michael Phelps, 2008 Beijing Summer Olympics champion swimmer, on winning 8 gold medals in the Games of the XXIX Olympiad and becoming one of the most highly decorated athletes in Olympic history. 
 
 
Whereas Michael Phelps swam in 17 races over the course of 9 days in the 2008 Beijing Summer Olympic Games and surpassed Olympic icon Mark Spitz by becoming the only athlete to win 8 gold medals in a single Olympics; 
Whereas Michael Phelps set 7 world records and 8 Olympic records in 8 events in those Olympic Games; 
Whereas Michael Phelps is one of the most highly decorated Olympians ever, with 14 gold medals and 2 bronze medals over his Olympic career; 
Whereas as a member of the United States men’s relay swim teams, Michael Phelps helped set world records and win 3 gold medals for the United States 2008 Olympic swim team; and 
Whereas Michael Phelps epitomized the Olympic spirit by demonstrating patriotism, strength, and humility throughout the 2008 Beijing Summer Olympic Games: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates Michael Phelps of Baltimore, Maryland, for his outstanding athletic achievements during the 2008 Beijing Summer Olympic Games, achievements that set him apart as one of the most highly decorated and accomplished Olympic athletes in world history; 
(2)recognizes the achievements of Michael Phelps and all the members of the United States 2008 Olympic swim team; and 
(3)directs the Clerk of the House of Representatives to transmit a copy of this resolution to Michael Phelps; Mark Schubert, head coach of the United States 2008 Olympic swim team; and Bob Bowman, chief executive officer of the North Baltimore Aquatic Club and assistant coach of the United States 2008 Olympic swim team for appropriate display. 
 
Lorraine C. Miller,Clerk.
